DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites, inter alia, a pair of connecting support members to which both ends of the pairs of yoke supports are respectively fixed such that the plurality of stationary device structures are arranged parallel to one another to form airflow paths between the respective stationary induction devices that are disposed adjacent to each other,
wherein in each of the plurality of stationary device structures, each yoke support of the pairs of yoke supports includes at least one support plate that extends in an elongated direction of the corresponding yoke of the core, contacts a side face of the yoke, and that is parallel to an airflow direction of the airflow paths, and the support plate has formed on both ends thereof attachment flanges which are attached to the pair of connecting support members using fasteners,
wherein each of the plurality of stationary device structures further comprises a frame-shaped reinforcing frame that surrounds and thereby supports all of the support plates of the pairs of yoke supports from outer sides thereof, and
wherein the plurality of stationary device structures include a first stationary device structure that has a DC reactor as the stationary induction device therein, a second stationary device structure that has an isolation transformer as the stationary induction device therein, and a third stationary device structure that has a three-phase AC reactor as the stationary induction device therein, the first through third stationary devices being arranged parallel to one another side-by-side in that order.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837